Citation Nr: 1437028	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-28 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether the Veteran's substantive appeal (VA Form 9) was timely filed with regard to a January 2009 rating decision that, in pertinent part, denied service connection for right wrist scarring and headaches, and assigned noncompensable ratings for the Veteran's service-connected lumbar and cervical spine disabilities.  

2. Entitlement to a compensable rating for headaches.  

3. Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine.

4. Entitlement to a rating in excess of 10 percent for DDD of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1988 to October 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that determined the Veteran's substantive appeal of a January 2009 rating decision was not timely filed.

A March 2010 rating decision granted service connection and assigned a noncompensable rating for headaches, and assigned 10 percent ratings for DDD of the cervical spine and lumbar spine.  The Veteran submitted a timely notice of disagreement (NOD) with respect to these ratings in July 2010, and a statement of the case (SOC) does not appear in the record.  38 C.F.R. § 20.201.  Therefore, the Board must remand those matters pending the issuance of a SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The issues of entitlement to a compensable rating for headaches, entitlement to a rating in excess of 10 percent for DDD of the cervical spine, and entitlement to a rating in excess of 10 percent for DDD of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The RO issued a rating decision in January 2009 that, in pertinent part, denied service connection for right wrist scarring and headaches, and assigned noncompensable ratings for lumbar and cervical spine disabilities.

2. The RO received the Veteran's timely NOD as to the above-stated issues in May 2009, and a SOC was sent to the Veteran on March 19, 2010.  

3. The RO received a substantive appeal (VA Form 9) from the appellant on May 28, 2010.


CONCLUSION OF LAW

The Veteran did not submit a timely substantive appeal with regard to the January 2009 rating decision, nor did he submit a timely request for extension of the time limit for filing the substantive appeal.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.200, 20.202, 20.302, 20.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he filed a timely substantive appeal with regard to the RO's January 2009 rating decision.  

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101.  The decision as to the timeliness and adequacy of a substantive appeal will be made by the Board.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(c), (d).

Under VA regulations, an appeal consists of a timely filed NOD and, after a SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals ," or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

The substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC, and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  An extension of the 60-day deadline to file the substantive appeal may be granted for good cause shown.  A request for such an extension must be made in writing prior to the expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.  The RO may close an appeal without notice to an appellant for failure to respond to an SOC within the period allowed.  38 C.F.R. § 19.32.

Where a written document is required to be filed within a specified time period, a response postmarked prior to expiration of the time limit will be accepted as timely filed.  38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be 5 days prior to the date of receipt of the document by VA.  In calculating this 5 day period, Saturdays, Sundays, and legal holidays will be excluded.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  38 C.F.R. § 20.305(a).  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  Id.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The RO issued a rating decision in January 2009 that, in pertinent part, denied service connection for right wrist scarring and headaches, and assigned noncompensable ratings for the Veteran's lumbar and cervical spine disabilities.  The Veteran submitted a timely NOD in May 2009.

The RO issued a SOC and mailed a copy, along with a notification letter, to the Veteran on March 19, 2010.  The letter included notice that the VA Form 9, Appeal to the Board of Veterans' Appeals, must be filed with the RO within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the January 2009 rating decision.  A blank VA Form 9 was noted as an enclosure to the letter.  The letter also stated that if the substantive appeal was not filed within the specified period, the case would be closed, and any request for an extension of time to file should be made prior to the expiration of the 60-day time limit.

The Veteran signed and dated a substantive appeal (VA Form 9) on May 14, 2010, which was date-stamped as received at the RO on May 28, 2010.  A cover letter the Veteran included with the substantive appeal was dated May 8, 2010.  

As notice of the SOC was mailed on March 19, 2010, and the VA Form 9 was received after May 18, 2010, the substantive appeal was not timely, even considering the 5-weekday postmark presumption date of May 21, 2010.  There was no request for extension of time to file a substantive appeal.

The RO made a notation on the Veteran's cover letter sent with the VA Form 9 that the filing was not timely.  A June 2010 letter notified him that the substantive appeal was not timely, and he was informed of his right to appeal the RO's timeliness determination, and provided with an appeal rights form (VA Form 4107).

The United States Court of Appeals for Veterans Claims (Court) has held that the 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  In this case, however, unlike in Percy, the RO did not treat the Veteran's substantive appeal as if it were timely.  In fact, the VA Form 9 was reviewed and subsequently annotated as not timely filed.  The RO then notified the Veteran of this defect in the substantive appeal, listing the pertinent procedural dates of record and providing the appeal procedure.  As such, the Board finds that the RO did not waive the issue of timeliness of the substantive appeal at any time, either explicitly or implicitly.

In a July 2010 NOD, the Veteran asserted he mailed the substantive appeal prior to May 18, 2010, and noted he could not control when the mail was delivered.  

In an October 2011 substantive appeal, the Veteran again asserted he mailed the substantive appeal at issue within the 60-day time limit.  

The Board recognizes the Veteran's assertions that he mailed the substantive appeal within the 60-day time limit.  However, as noted the date at issue is the date of when the substantive appeal was received by the RO, not when the Veteran mailed it.  Even considering the 5-day postmark presumption, the substantive appeal was not timely filed.  

In sum, the claims folder does not contain a timely filed substantive appeal or timely request for an extension of time in which to file a substantive appeal.  Moreover, the RO did not waive the issue of timeliness of the substantive appeal at any time.  Accordingly, in light of the entire record, the Board concludes that it does not have jurisdiction to consider the appellant's underlying claim, and the appeal is denied.

Because the issue addressed herein is a procedural claims-processing issue and not the underlying claim for VA benefits, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001); see also Percy, 23 Vet. App. at 45.


ORDER

A timely substantive appeal was not filed following a January 2009 rating decision that, in pertinent part, denied service connection for right wrist scarring and headaches, and assigned noncompensable ratings for lumbar and cervical spine disabilities; the appeal is denied.


REMAND

As explained in the Introduction, the RO granted service connection and assigned a noncompensable rating for headaches, and assigned 10 percent ratings for DDD of the cervical spine and lumbar spine in a March 2010 rating decision.  The Veteran filed a timely NOD in July 2010.  The Veteran is, therefore, entitled to a SOC.  The current lack of a SOC with respect to the claim is a procedural defect requiring remand.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran that addresses the issues of entitlement to a compensable rating for headaches, entitlement to a rating in excess of 10 percent for DDD of the cervical spine, and entitlement to a rating in excess of 10 percent for DDD of the lumbar spine.  The Veteran should be informed that he must file a substantive appeal in order to perfect his appeal of these issues to the Board.  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


